Title: From Thomas Jefferson to Caspar Wistar, 19 December 1807
From: Jefferson, Thomas
To: Wistar, Caspar


                        
                            Dear Sir
                            
                            Washington Dec. 19. 07
                        
                        I have never heard to what family you ascribed the Wild sheep, or fleecy goat, as Govr. Lewis called it, or
                            the Poko-tragos, if it’s name must be Greek. he gave me a skin; but I know he carried a more perfect one, with the horns
                            on, to mr Peale, & if I recollect well those horns, they, with the fleece, would induce one to suspect it to be the
                            Lama, or at least a Lamae affinis. I will thank you to inform me what you determine it to be.
                        I have lately recieved a letter from Genl. Clarke. he has employed ten labourers, several weeks at the
                            Big-bone Lick, & has shipped the result, in 3. large boxes, down the Ohio, via New-Orleans for this place, where they
                            are daily expected. he has sent
                        1. of the Mammoth, as he calls it, frontals, jawbones, tusks, teeth, ribs, a thigh & a leg, and some bones
                            of the paw.
                        2. of what he calls the Elephant, a jawbone, tusks, teeth, ribs.
                        3. of something of the Buffalo species a head: & some other bones unknown.
                        my intention in having this research thoroughly made, was to procure for the society as compleat a supplement
                            to what is already possessed as that lick can furnish at this day, and to serve them first with whatever they wish to
                            possess of it. there is a tusk & a femur which Genl. Clarke procured particularly at my request for a special kind of
                            Cabinet I have at Monticello. but the great mass of the collection are mere duplicates of what you possess at
                            Philadelphia, of which I would wish to make a donation to the National institute of France which I believe has scarcely
                            any specimens of the remains of these animals. but how to make the selection without the danger of sending away something
                            which might be useful to our own Society? indeed, my friend, you must give a week to this object. you cannot but have some
                            wish to see Washington for it’s site, & some of it’s edifices which will give you pleasure. you will see one room
                            especially to which Europe can shew nothing superior. Baltimore too is an object. take your lodgings at the tavern close
                            by us. mess with me every day, and in the intervals of your perlustrations of the city, Navy yard, Capitol &c
                            examine these bones, & set apart what you would wish for the society. I will give you notice when they arrive here, &
                            then you will select a time when you can best absent yourself for a week from Philadelphia. I hope you will not deny us
                            this great service, and I salute you with friendship & respect.
                        
                            Th: Jefferson
                            
                        
                    